DETAILED ACTION
	Claims 1-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/EP2018/086499 filed on December 21, 2018, which claims benefit of EP 17306900.6 filed on December 22, 2017 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on June 19, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding base claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  As dependent claims 2-18 are silent with respect to modifying this limitation, claims 2-18 also contain indefinite subject matter.
Regarding claims 5-8, the term "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (USPN 5,663,284) in view of Thieblemont et al. (US PGPUB 2012/0046438).
Kominami et al. teach a process for producing a 35% PA-6T/65% PA-6,6 polyamide by introducing into a reactor hexamethylenediamine adipate, terephthalic acid, hexamethylene diamine, acetic acid and water, evaporating until the concentration reached 80%, reacting at a maximum temperature of 290 °C and a maximum pressure of 1.5 MPa.  The product is then cooled with water and then discharged and granulated.  The melting point of the resulting product is 279 °C.  The process of Kominami et al. corresponds to the present claims where the molar ratio of terephthalic acid to adipic acid is less than 1, acetic acid is chain-limiting agent present at 10 mmol/kg, the temperature of decompression is 290 °C, which is higher than the melting point of the product, and the melting point of the product is about 280 °C.  See Examples 1 and 5 and Table 1, columns 14-18.
Kominami et al. do not teach where the components are introduced as aqueous solutions with the weight percentage requirements of claim 3, where the step b is performed in a separate evaporator from the autoclave of step d, where an antifoaming agent is used, the concentration requirement of the chain-limiting agent of claims 5-6, and the requirements of claim 11 for step f.
Thieblemont et al.  teach a process of making polyamide PA-6,6 by introducing an aqueous solution of N salt (adipic acid and hexamethylenediamine) into an evaporator, concentrating the mixture at reduced pressure, transferring the concentrated mixture into an autoclave, polymerizing at a pressure of 1.85 MPa, releasing the pressure in the autoclave and allowing the reaction to continue at a temperature of 272 °C, and finally chopping the polymer into granules.  Thieblemont et al. also use a silicone composition as a defoaming agent at a concentration of 8.5 ppm.  See Examples 1-4, page 3.
While the prior art does not specifically teach a separate aqueous solution of less than 50% of hexamethylene diamine and terephthalic acid, the person of ordinary skill in the art would look to the teaching of Thieblemont et al. as evidence that an appropriate aqueous solution of the salt would be a replacement since the reaction already occurs in water.  
With respect to the concentration, timing, and temperature requirements of present claims 3, 5, 7, and 11, the prior art teaches the general conditions of each of the steps.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The differences in concentration would be expected to yield results that are similar to those exhibited in the prior art, and there is presently no evidence of unexpected results.
Therefore, the person of ordinary skill in the art would be motivated to combine the teachings of Kominami et al. and Thieblemont et al. to arrive at the presently claimed invention because Thieblemont et al. teach that the evaporation step can be performed in a separate evaporator, leading to increased availability of the autoclave for polymerization and increased industrial efficiency.  There would be a reasonable expectation of success as the improvements have been shown to work in the prior art.
Therefore, the claims are prima facie obvious.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (USPN 5,663,284) in view of Thieblemont et al. (US PGPUB 2012/0046438) and Bergeron et al. (Colloids and Surfaces A: Physicochemical and Engineering Aspects, 1997, 103-120).
Kominami et al. teach a process for producing a 35% PA-6T/65% PA-6,6 polyamide by introducing into a reactor hexamethylenediamine adipate, terephthalic acid, hexamethylene diamine, acetic acid and water, evaporating until the concentration reached 80%, reacting at a maximum temperature of 290 °C and a maximum pressure of 1.5 MPa.  The product is then cooled with water and then discharged and granulated.  The melting point of the resulting product is 279 °C.  The process of Kominami et al. corresponds to the present claims where the molar ratio of terephthalic acid to adipic acid is less than 1, acetic acid is chain-limiting agent present at 10 mmol/kg, the temperature of decompression is 290 °C, which is higher than the melting point of the product, and the melting point of the product is about 280 °C.  See Examples 1 and 5 and Table 1, columns 14-18.
Kominami et al. do not teach where the components are introduced as aqueous solutions with the weight percentage requirements of claim 3, where the step b is performed in a separate evaporator from the autoclave of step d, where an antifoaming agent including polymethylsiloxane is used, the concentration requirement of the chain-limiting agent of claims 5-6, and the requirements of claim 11 for step f.
Thieblemont et al.  teach a process of making polyamide PA-6,6 by introducing an aqueous solution of N salt (adipic acid and hexamethylenediamine) into an evaporator, concentrating the mixture at reduced pressure, transferring the concentrated mixture into an autoclave, polymerizing at a pressure of 1.85 MPa, releasing the pressure in the autoclave and allowing the reaction to continue at a temperature of 272 °C, and finally chopping the polymer into granules.  Thieblemont et al. also use a silicone composition as a defoaming agent at a concentration of 8.5 ppm.  See Examples 1-4, page 3.
Bergeron et al. teach that the most widely used antifoaming agents on the market are formulated with polydimethylsiloxane, which is a silicone.  See Introduction, page 103.  
While the prior art does not specifically teach a separate aqueous solution of less than 50% of hexamethylene diamine and terephthalic acid, the person of ordinary skill in the art would look to the teaching of Thieblemont et al. as evidence that an appropriate aqueous solution of the salt would be a replacement since the reaction already occurs in water.  
With respect to the concentration, timing, and temperature requirements of present claims 3, 5, 7, and 11, the prior art teaches the general conditions of each of the steps.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The differences in concentration would be expected to yield results that are similar to those exhibited in the prior art, and there is presently no evidence of unexpected results.
Therefore, the person of ordinary skill in the art would be motivated to combine the teachings of Kominami et al. and Thieblemont et al. and Bergeron et al. to arrive at the presently claimed invention because Thieblemont et al. teach that the evaporation step can be performed in a separate evaporator, leading to increased availability of the autoclave for polymerization and increased industrial efficiency.  Additionally, since polydimethylsiloxane is a silicone based antifoaming agent, the person of ordinary skill in the art would view it as a drop in replacement for the silicone used in Thieblemont et al.  There would be a reasonable expectation of success as the improvements have been shown to work in the prior art.
Therefore, the claims are prima facie obvious.
Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626